DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 5/31/22 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The Chinese Written Opinion contains no English translation.
Response to Arguments
Applicant's arguments filed 4/22/22 have been fully considered but they are not persuasive. Applicant has cancelled method claims 1-7 and added new, dependent apparatus claims 17-19.
Applicant argues the prior art lacks the newly recited structure with respect to the first socket being configured to orient a first and second plurality of fibers of respective MPO receptacles to be perpendicular to the mounting baseplate of a body having an OSFP form factor. Applicant argues that Chan is directed to a keyway and latchway for a QSFP transceiver configured to receive LC connector plugs and lacks heat sinks and fiber arrangements as claimed. Applicant further states that the embodiments of the present application for independent claim 8 defines two sockets arranged perpendicularly while maintaining an OSFP form factor and because Chan does not disclose a plurality of fibers for each distinct receptacle and their orientation, and Chan having no relation to OSFPs, that Claim 8 is patentable over Chan or any combination thereof. 
Examiner respectfully disagrees. As noted in the prior office actions, the inventive concept centers around the orientation of known receptacles and form factors where the receptacles are re-oriented in a perpendicular fashion. Examiner does not argue Chan does not disclose these features, nor that Chan does not disclose a keyway and latch even as Applicant has amended to add Claims 18-19 which define latches and keyways. It is this very keyway and latching system that is oriented in a perpendicular manner with respect to two adjacent receptacles. Examiner contends that re-arrangement with different receptacles would be obvious modifications given the known OSFP and MPO form factors. Chan does not limit the types of receptacles used and in fact, discloses that LC receptacles can be replaced with any known connectors (column 4, lines 17-20 and column 7, lines 5-8). Examiner has also previously cited the MPO international connector standard (IEC 61754-7). Once these configurations are employed, there would be a perpendicular arrangement with the claimed number of fibers.
Prior response to arguments are duplicated below as the rejection relies upon the figures drafted by the Examiner and cited art for international standards of connectors: 
Applicant's arguments filed in the Pre-Brief Conference request have been fully considered but they are not fully persuasive. The conferees determined that the prior art reads upon the claims but that clarification of the rejection was proper. As noted by the Examiner, the invention appears to relate to two vertically stacked standardized OSFP transceivers. OSFP is not novel to Applicant’s invention and in general OSFP relates to a known form factor for a connector. It is an updated and newer version of the QSFP form factor. Though the Examiner believes the prior art anticipates independent claim 1, as Applicant has pointed out, there lacks clarity in the rejection such as for Claim 4. 
Claim 4 recites grooves along an upper cover portion. As noted in the clarified rejection below, standard OSFP connectors have contours to them and when stacked vertically, would have a formed “groove” or “valley” portion between them. Even giving Applicant benefit of doubt that this is not present, adding locating grooves is not novel. Likewise, stacking two known connectors from a horizontal orientation to that of a vertical one also would not appear to be novel.
As shown below, MPO connectors follow an international standard (IEC 61754-7; page 4). When two of these connectors are placed next to one another, they do not form a smooth surface. There exists cutouts and angles.  

    PNG
    media_image1.png
    725
    567
    media_image1.png
    Greyscale

As crudely drawn by Examiner, such an example is shown below.
[AltContent: textbox (Groove)]
    PNG
    media_image2.png
    192
    181
    media_image2.png
    Greyscale


Applicant further argues with respect to the independent claims that the prior art describes an OSFP transceiver and reconfiguring or reshaping such would result in a fundamentally different type of transceiver. Examiner agrees that this would be the case, but such a reconfiguring or reshaping would not be novel, nor outside the level of ordinary skill in the art. Connector housings and adapters are constantly reshaped and changed to meet new specifications and standards in the art. Applicant claim 3 likewise discloses a choice between QSFP or OSFP connector shapes inferring that the actual type of connector is not critical. It appears to the examiner that the inventive concept of Applicant’s invention lies in the rearrangement of the connectors to be in a vertical position. As noted in the prior action, Examiner believes that such re-arrangement would be within the level of ordinary skill in the art (also see references cited in Conclusion of prior action). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,235,013 to Chan et al. in view of US 2017/0248763 to Kawamura et al.
Chan discloses in figure 7, an optical transceiver comprising: 
A body (combination of 52, 54 and 56) defining: 
A first end (unlabeled end reproduced below with Examiner’s marking) configured to engage the QSFP transceiver (column 1, line 25 describes common form factors) with a datacenter rack (column 1, line 33 describes the plugged in connection into a network switch or other device and therefore would be configured to perform this function.);
A second end (end circled as 80) opposite the first end; 
A first socket (66 or 68) supported by the second end and integrated into a QSFP optical port of the transceiver (column 4, lines 1-21 describe the operation and integration of the port in relation to the transceiver), the first socket configured to receive a LC receptacle (column 4, line 22) that terminates a proximal end of a first plurality of fibers (26); 
A second socket (62 or 64) adjacent the first socket (figure 9) supported by the second end and integrated into the optical port of the QSFP optical transceiver transceiver (column 4, lines 1-21 describe the operation and integration of the port in relation to the transceiver), wherein the second socket is adapted to receive a second LC receptacle that terminates a proximal end of a second plurality of fibers (26); and 
Wherein the first and second sockets are configured to orient the fibers of the LC receptacles to be perpendicular with the QSFP body’s baseplate.
As noted in prior office actions, Chan discloses in the abstract and figures 5, 9 and 13, a QSFP transceiver as claimed with at least two adjacent sockets (62, 64, 66, 68; figure 5) that are rotated 90 degrees from a typical transceiver socket orientation. Chan also discloses the use of “LC” type plugs and does not limit the invention to this specific type. Column 7, lines 5-8 describe any other type of connector may be used. 
The optical “port” is incorporated by reference in Chan (Background for Figures 1-2) that describe the LC plug output at axis 24. Fiber cable (26) is adapted to be received and terminated in that port.
Chan discloses an optical connection between sockets with lenses (see background; column 1, line 16) for the transmission of optical signals to other devices and transceivers. 
As to claim 9, Chan discloses a QSFP transceiver (column 1, line 25).
As to claim 14, Chan uses plastic (column 1, line 40).
As to claim 15, each socket is separated from one another (figure 3 shows each separated by the shaded region 52).
Chan’s invention serves to illustrate the actual multi-connector structure and leaves the disclosure of the actual details of fibers and standard connectors in the Background of the Invention. As noted by Chan, any suitable connector (and associated fiber “pin-out”) may be used.

However, Chan fails to explicitly disclose an OSFP or MPO connectors. Chan does disclose that any number of standardized transceiver shapes of rectangular shapes apply to the invention (Column 1, lines 22-25) and any type of socket connector aside from the disclosed LC connector may be used (column 4, lines 17-20 and column 7, lines 5-8). Furthermore, since applicant’s claim both QSFP and OSFP form factors, it appears that the form factor itself lacks criticality since both types are used to connect the transceiver end.
Chan also fails to explicitly disclose the following claim limitations: 
Claim 13 relates to the number of fibers being eight.
Claims 18-19 relate to the keys of a standardized MPO connector. Depending on how the MPO connector is rotated, the keys would be oriented as claimed. Chan discloses latching and keyways on both sides of a perpendicularly arranged receptacle.
Claim 16 relates to the housing that holds the two MPO receptacles. As shown in figure 13, the housing (52) is one piece and holds each separate socket. If these sockets were to be replaced with a different form factor, they would still be unified in one housing.
As noted in the Response to Arguments above, independent claims relate to arrangement, configurations or minor details in how the housing shape is formed.
First, it would have been obvious to one having ordinary skill in the art to recognize that OSFP and MPO structures are defined standards in the optical art and would be able to adapt and change the shapes, orientations and locations of such sockets as a matter of obvious design choice. As shown in the Response to Arguments above, merely stacking two standard connectors side-by-side, results in the claimed grooves.
Further, since both QSFP, OSFP and MPO-type form factors are claimed, it appears the form factors themselves lack criticality. One having ordinary skill in the art would be able to select from a known number of standardized form factors as a matter of general engineering to provide the proper connector shape for the intended use.
Kawamura discloses an MPO form factor transceiver with the claimed number of fibers (10; figures 3, 5-7).
It would have been obvious to one having ordinary skill in the art to recognize that the introduction of a MPO connector into Chan as earlier disclosed would contain the number of fibers in Claim 13 and as shown by Kawamura as it is a standardized connector for the intended use. Therefore, as a whole, known and taught by Kawamura MPO connectors would be suitable, art-recognized equivalents for optical data transmission to replace the disclosed LC connector receptacles in a form factor that has been re-arranged to another art recognized equivalent OSFP from QSFP.
Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan as applied to claims above, and further in view of US 10,942,323 to Togami et al.
Chen discloses the invention as claimed except for ribs. Such ribs are commonly used as heat sinks in the transceiver art. Applicant claims that these ribs “coincide” with the spacing of the grooves. As broadly interpreted, any rib that is disposed near the grooves resulting in putting two connectors together would “coincide” with one another.
Togami discloses such ribs (fins 205; figure 3) to dissipate heat. 
It would have been obvious to one having ordinary skill in the art to add fins or ribs as taught by Togami to a transceiver housing of Chan and shape them accordingly to dissipate heat generated by the interior components. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan as applied to claim 8 above, and further in view of US 2017/0248763 to Kawamura et al.
Chan discloses the invention as claimed but fails to explicitly disclose the number of optical fibers. Chan’s invention serves to illustrate the actual multi-connector structure and leaves the disclosure of the actual details of fibers and standard connectors in the Background of the Invention. As noted by Chan, any suitable connector (and associated fiber “pin-out”) may be used.
Kawamura discloses an MPO form factor transceiver with the claimed number of fibers (10; figures 3, 5-7).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883